Citation Nr: 0703074	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for sinusitis.




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1971 to June 1973.

This matter is before the Board of Veterans Appeals (the 
Board) on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1. Diabetes mellitus was not affirmatively shown to have had 
onset during service, diabetes mellitus was not manifested to 
a degree of 10 percent or more within one year after service 
separation, and current diabetes mellitus is otherwise 
unrelated to service. 

2. Hypertension was not affirmatively shown to have had onset 
during service, hypertension was not manifested to a degree 
of 10 percent or more within one year after service 
separation, and current hypertension is otherwise unrelated 
to service.

3. Sinusitis is not currently shown. 


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by 
service and service connection may not be presumed.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 

2. Hypertension was not incurred in or aggravated by service 
and service connection may not be presumed.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

3. Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303 (2006). 


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2004, and then after the rating decision in June 
2004, provided additional VCAA notice, dated in March 2006.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the degrees of disability assignable and the general 
effective date provision for the claims, that is, the date of 
receipt of the claims.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in August 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Ro has obtained service medical 
records and VA records and private medical records. 
In February 2006, the RO notified the veteran that the 
William Beaumont Army Medical Center had no records of the 
veteran.  As the veteran has not identified any additional 
evidence pertinent to his claims, and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 

In the absence of evidence of symptoms or signs of diabetes 
mellitus or hypertension during service or evidence of 
current sinusitis, a VA medical examination or medical 
opinion under the duty to assist, 38 C.F.R. § 3.159(c)(4) is 
not mandated. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection. 38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for diabetes mellitus or 
hypertension if the disability became manifest to a degree of 
10 percent or more within one year of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Factual Background 

The veteran's DD-214 shows that he did not serve outside the 
United States.



The service medical records contain no complaint, finding, or 
history of diabetes mellitus, hypertension, or sinusitis.  In 
August and September 1971, the veteran was hospitalized for 
pneumonia.  Blood pressure readings on entrance and 
separation examinations were 124/70 and 140/88, respectively, 
and urinalyses were negative for albumin and sugar.  

After service, private medical records, dated in March 2001, 
disclose that the veteran complained of a stuffy nose, watery 
eyes, post-nasal drip, sneezing, and a cough.  The diagnosis 
was severe allergies.

VA records disclose that in July 2003 the veteran had a four 
year history of hypertension.  The pertinent findings were a 
blood pressure reading of 203/111 and an elevated blood 
glucose test.  The assessments were uncontrolled hypertension 
and questionable diabetes mellitus.  By September 2003, the 
veteran's health problems included diabetes mellitus.  Also 
in September 2003, the veteran complained of a sinus problem, 
but sinusitis was not found or diagnosed.

Analysis 

The service medical records are silent as to any symptom or 
sign of diabetes mellitus or hypertension.  After service, 
the first post-service medical evidence of diabetes mellitus 
and hypertension was in 2003, thirty years after service and 
well beyond the one-year presumptive period for service 
connection for either diabetes mellitus or hypertension as a 
chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307, 3.309.  And the period without documented 
complaints of diabetes mellitus or hypertension from 1973 to 
2003 is evidence against the claim that the current diabetes 
mellitus or hypertension had onset during service.  
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).  
Moreover, there is no medical evidence that links the current 
diabetes mellitus or hypertension to service.  

As for the veteran's statements, where, as here, the 
determinative issues involve questions of a medical diagnosis 
or medical causation, competent medical evidence is required 
to substantiate the claims.  The veteran as laypersons is not 
competent to offer an opinion on a question involving a 
medical diagnosis or medical causation, and consequently his 
statements to the extent that he associates the current 
diabetes mellitus and hypertension to service does not 
constitute medical evidence necessary to substantiate the 
claims.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Also while the veteran served during the Vietnam era, he did 
not serve outside the United States and the presumption of 
service connection for diabetes mellitus for a veteran 
exposed to herbicides in Vietnam does not apply.  38 U.S.C.A. 
§ 1116.  There is no such presumption for hypertension.   

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence that the currently diagnosed diabetes mellitus or 
hypertension had onset during service or within the one-year 
presumptive period or is otherwise linked to service, the 
preponderance of the medical evidence is against the claims, 
and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

As for sinusitis, in the absence of medical evidence of 
current sinusitis, service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (In absence of proof of a present disability, there 
can be no valid claim.).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of a current sinusitis, the preponderance of the 
evidence is against the claim, and the benefit-of-the- doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

(The Order follows on the next page.)




ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for sinusitis is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


